

116 HR 102 IH: No Pay Raise for Congress Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 102IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Buchanan introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that rates of pay for Members of Congress shall not be adjusted under section 601(a)(2)
			 of the Legislative Reorganization Act of 1946 in the year following any
			 fiscal year in which outlays of the United States exceeded receipts of the
			 United States.
	
 1.Short titleThis Act may be cited as the No Pay Raise for Congress Act. 2.Amendments to the Legislative Reorganization Act of 1946 (a)In generalSection 601(a)(2) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501(2)) is amended by adding at the end the following:
				
 (C)An adjustment in rates of pay may be made under this paragraph in a year only if the aggregate outlays of the United States during the last completed fiscal year did not exceed the aggregate receipts of the United States during such fiscal year, as determined by the Congressional Budget Office..
 (b)Technical amendmentSection 601(a)(2)(A) of such Act (2 U.S.C. 4501(2)(A)) is amended by striking Subject to subparagraph (B), and inserting Subject to subparagraphs (B) and (C),. 